t c memo united_states tax_court kevin h love and ronda j love et al petitioners v commissioner of internal revenue respondent docket nos filed date held on the evidence before us ps’ acquisition of stock in an s_corporation did not occur for the principal purpose of evading or avoiding income_tax by obtaining the benefit of a deduction to which ps would not otherwise have been entitled see sec_269 1cases of the following petitioners are consolidated herewith g steven and carrie j neff docket no todd r and andrea pedersen docket no keith and melisa nellesen docket no bradley t and terri jensen docket no and mark mckay and christine a beck-mckay docket no an additional issue tried in docket nos and regarding split-dollar_life_insurance will be the subject of a separate opinion w waldan lloyd david r york and daniel s daines for petitioners charles b burnett and milan h kim for respondent memorandum findings_of_fact and opinion swift judge in these consolidated cases respondent determined deficiencies in petitioners’ joint federal income taxes plus accuracy-related_penalties under section as follows penalty petitioners deficiency sec_6662 mckays pedersens nellesens jensens neffs loves dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the primary issue for decision is whether petitioners’ principal purpose in acquiring stock in their respective s_corporations was the evasion or avoidance of federal income taxes--namely to obtain the benefit of ordinary_loss deductions to which petitioners would not otherwise have been entitled 2unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact in these consolidated cases background facts relating to the petitioners are different however all petitioners and respondent have stipulated that the relevant and controlling facts on the issues before us are essentially the same and that our factual findings and conclusions herein shall be applicable to each petitioner and to respondent some of the facts have been stipulated and are so found at the time of filing their petitions all petitioners resided in utah hereinafter unless otherwise noted references to petitioners are to petitioners mark mckay and christine a beck-mckay history and structure of business in the late 1970s petitioners began working as manager-trainees at mcdonald’s restaurants in the late 1980s petitioners purchased interests in several mcdonald’s restaurants in and around salt lake city utah and began operating and managing the restaurants initially petitioners owned the restaurants as partners with mcdonald’s after approximately two years petitioners bought out mcdonald’s ownership interests in the restaurants in petitioners restructured the operation and management of their mcdonald’s restaurants by forming two utah regular corporations--one referred to as the operating company the other as the management company the operating company mb food service inc operating company was responsible for operating the various mcdonald’s restaurants and for the food inventory and equipment in each restaurant and was obligated to pay the mcdonald’s franchise fees in exchange for fees paid to it by the operating company the management company mckay management inc management company employed and paid all of the employees working in the mcdonald’s restaurants the management company was responsible for among other things hiring training and firing the employees administering employee health care and maintaining liability insurance relating to operation of the mcdonald’s restaurants petitioners were equal owners of all of the stock in and the only officers and directors of the operating and management companies 3technical ownership of the mcdonald’s franchises as between petitioners and the operating and management companies is not clear from the record in addition to the many individuals who prepared food and took orders at each restaurant there apparently were one or two managers two supervisors and an equipment technician--all employees of the management company as owners and officers of the operating and management companies petitioners of course were ultimately responsible for overall management and operation of the various mcdonald’s restaurants petitioners often would consult key employees with regard to decisions that were made and operational problems that arose in petitioners formed a profit-sharing_plan psp for the benefit of the management company employees over the years the psp did not perform as well as petitioners and the employees had expected with low investment returns and high administrative costs in petitioners concluded that continuation of the psp was not viable and began investigating an alternative petitioners met with a representative from lincoln financial group who recommended that the management company establish an employee_stock_ownership_plan esop to replace the psp and to own the stock in the management company this representative explained that an esop could provide a more reliable source_of_income and benefits for management company employees and would provide an opportunity for management company employees to obtain ownership interests in the management company petitioners discussed and confirmed with their accounting and legal advisers the advantages of establishing an esop petitioners were advised that the esop- sponsoring management company should be an s_corporation and that petitioners could either convert the existing management company into an s_corporation or create a new s_corporation for that purpose in particular income of the management company would pass through to the esop as holder of the stock in the management company and would not be taxed because of the tax-exempt status of esops see sec_401 sec_501 petitioners’ advisers also suggested that a nonqualified_deferred_compensation_plan could be established within the management company to defer some of the compensation of petitioners and other senior employees of the management company on a tax-favored basis petitioners discussed with other key employees of the operating and management companies termination of the psp and replacement of the psp with an esop these individuals agreed with this course of action in date mb resource management inc was incorporated and it made an s_corporation_election to serve as the new management company for petitioners’ mcdonald’s restaurants hereinafter references to the management company refer to mb resource management inc concurrent with the creation of the new management company an esop was formed to which the stock in the new management company was issued and petitioners and approximately other employees of the former management company became participants in and beneficiaries of the esop the financial_assets of the psp were transferred into the esop and the psp was terminated in the spring of the management company also established and began sponsoring a nonqualified_deferred_compensation_plan nqdcp for the benefit of its senior officers and employees petitioners elected to participate in the nqdcp and in and early a total dollar_figure of petitioners’ management company salaries were deferred under the nqdcp in exchange for the management company’s commitment to pay petitioners the deferred_compensation in future years because of personal financial situations and the need for current funds no employees of the management company other than petitioners chose to participate in the nqdcp under this new structure the management company--the stock in which was now owned by the esop--continued to receive fees from the operating company relating to the management company employees working in the restaurants because of the large amounts of petitioners’ compensation that were deferred under the nqdcp significant portions of the management company’s income for and consisting of the fees it received from the operating company reflected the deferred_compensation and were not made available for distribution to the esop and to the rank-and-file employee-beneficiaries of the esop because the management company was taxed under subchapter_s of the code reported taxable_income of the management company flowed through to its sole shareholder--the esop as a tax-exempt_entity however the esop was not taxed on this income as a result of the management company’s commitment under the nqdcp to pay to petitioners large amounts of deferred_compensation the stock in the management company owned by the esop had little value and negatively affected the value of the rank-and-file employees’ beneficial interests in the esop as respondent notes instead of using the esop to transfer benefits to the rank-and-file employees of the management company the combined effect of the new management structure was to convert a significant portion of the income of the operating and management companies into amounts to be paid_by the management company to petitioners as deferred_compensation summary of relevant statutory and regulatory changes relating to esops an esop is a defined_contribution_plan designed to allow employees to own stock in corporate employers an esop may be formed as a stock_bonus_plan or as a stock bonus and a money purchase plan both of which are qualified as tax- exempt entities under sec_401 sec_4975 before esops were prohibited from owning stock in s_corporation employers however with the passage of the small_business job protection act of pub_l_no sec a stat pincite congress changed this rule and effective date esops were allowed to own stock in s_corporation employers in congress further amended the rules relating to esops by exempting esops from unrelated_business_income_tax see taxpayer_relief_act_of_1997 pub_l_no sec a stat pincite adding sec_512 the above relaxed rules relating to esops made available to small_business owners significant tax and other advantages and many small_business owners including petitioners established esop ownership of their s_corporations under these new rules four years later in responding to perceived abuses in the use of esops under the above statutory provisions congress enacted sec_409 which in general limits tax benefits available through esops that own s_corporations unless the esops actually provide meaningful benefits to rank-and-file employees see economic_growth_and_tax_relief_reconciliation_act_of_2001 pub_l_no sec stat pincite see also h_r rept no part pincite t ax deferral opportunities provided by an s_corporation_esop should be limited to those situations in which there is broad-based employee coverage under the esop and the esop benefits rank-and-file employees as well as highly compensated employees under new sec_409 through as enacted in if at any time during an esop’s plan_year all disqualified persons own at least of the deemed-owned_shares in the s_corporation a disqualified_person may not receive an allocation from the esop during the year often referred to as the nonallocation_year without significant negative tax consequences whether an individual is a disqualified_person depends on the amount of the individual’s deemed-owned_shares of stock in the s_corporation sec_409 an individual will be considered a disqualified_person if the total deemed-owned_shares of the individual and the members of the individual’s family is at least of the number of deemed-owned_shares of stock in the s_corporation or the individual is a deemed shareholder id for purposes of the above stock ownership tests congress included in the definition of deemed stock ownership under sec_409 certain indirect ownership interests in the s_corporation referred to as synthetic_equity see sec_409 c on date the commissioner issued temporary regulations under which for the first time the definition of synthetic_equity under sec_409 included employee balances under nonqualified_deferred_compensation_plans such as the nqdcp which petitioners had established within the management company see sec_1_409_p_-1t temporary income_tax regs fed reg date these regulations constitute legislative regulations see sec_409 where the deemed-stock ownership tests of sec_409 are violated there are significant consequences to the disqualified persons to the s_corporation and to the esop prohibited allocations in favor of disqualified persons are treated as currently taxable to the disqualified persons sec_409 and excise_taxes equal to of the total prohibited allocations are imposed on the s_corporation sec_4979a further the esop will not satisfy the requirements of sec_4975 and will cease to qualify as an esop the temporary regulations concerning nonqualified_deferred_compensation and synthetic_equity had an effective date of date see sec_1 p - 1t h temporary income_tax regs fed reg date as a result of the above temporary regulations and absent any payout of petitioners’ deferred_compensation after date petitioners’ dollar_figure balance in their nqdcp accounts with the management company would have been treated as synthetic_equity under sec_409 and c rendering petitioners disqualified persons and a nonallocation_year petitioners would have been required to include in their income their dollar_figure balance in the nqdcp an excise_tax equal to of the prohibited_allocation would have been imposed on the management company and the esop would have lost its tax-exempt status under the temporary regulations the dollar_figure balance in petitioners’ nqdcp accounts with the management company could avoid being treated as synthetic_equity only if the deferred_compensation was paid out on or before date petitioners’ response to the temporary regulations petitioners sought to avoid the above negative consequences on date petitioners’ attorneys sent petitioners a letter addressing the new temporary regulations regarding esops synthetic_equity and deferred_compensation this letter identified what it referred to as three options for petitioners in light of the temporary regulations before date pay out all of the nonqualified_deferred_compensation allocated to petitioners terminate the nqdcp and either a terminate the esop or b continue to use the esop for the benefit of the management company employees before date sell the management company stock to petitioners for fair_market_value have the management company pay to petitioners the dollar_figure deferred_compensation and terminate the esop before date pay to petitioners a sufficient amount of the nonqualified_deferred_compensation so petitioners would not be treated as disqualified persons and thereafter continue the esop arrangement in compliance with the temporary regulations with respect to option petitioners’ attorneys state in their january letter the simplest response to the temporary regulations would be to terminate your deferred_compensation plan and pay out all of the amounts deferred to date as one advantage to this option and to continuing use of the esop the letter further states management company and esop could continue and funds could be accumulated tax-free as retained earnings but if left as retained earnings such earnings would benefit all employees after conferring with their accounting and legal advisers and considering the above options petitioners concluded that compliance with the requirements of the temporary regulations would cause the administration of the management company and the esop to be more complicated and costly and less effective than they had anticipated also the high turnover rate of the employees at the mcdonald’s restaurants had required the esop to engage in frequent and costly buybacks from the employees of their beneficial interests in the esop accordingly petitioners decided to terminate the nqdcp and the esop and to return to a management- company-sponsored profit-sharing_plan similar to the psp petitioners had used from to believing that compliance with the temporary regulations would be difficult and expensive petitioners rejected option petitioners ultimately elected option over option on date an independent professional valuation firm appraised the stock in the management company at dollar_figure a value therefor which respondent does not dispute this low valuation reflected the management company’s total dollar_figure deferred_compensation payment obligation to petitioners on date petitioners for dollar_figure consistent with the above valuation purchased and acquired from the esop all of the s_corporation stock in the management company on date petitioners as new owners of the stock in the management company ceased benefit allocations to the esop established a profit-sharing_plan for the benefit of management company employees merged the assets of the esop into the new profit-sharing_plan and terminated the esop between july and the management company paid out to petitioners the dollar_figure it owed to them as deferred_compensation under the nqdcp petitioners were required to and did recognize the receipt of the dollar_figure as ordinary_income on their joint federal_income_tax return petitioners elected under sec_1377 to divide the management company’s taxable_year into two taxable periods--from january to date and from july to date during the january to date taxable_period the esop was the sole shareholder of the management company during the july to date taxable_period petitioners were the sole shareholders of the management company because the dollar_figure deferred_compensation was paid to petitioners during the second of the above two taxable periods and because petitioners reported the dollar_figure in their taxable_income the management company became entitled under sec_404 to a dollar_figure deduction with respect thereto at a time when petitioners were its sole shareholders as opposed to when the tax- exempt esop had been the sole shareholder largely as a result of the above dollar_figure deduction an approximate net_operating_loss of dollar_figure was realized and reported by the management company in its second taxable_period for because the management company was an s_corporation this dollar_figure ordinary_loss deduction flowed through to petitioners who claimed it on their joint federal_income_tax return as a result this dollar_figure loss deduction offset the tax effect of most of the dollar_figure deferred_compensation petitioners received and included in their income between july and date petitioners transferred dollar_figure to the management company as a capital_contribution petitioners’ capital_contribution had the effect of increasing their bases in their stock in the 4employees using the cash_receipts_and_disbursements_method of accounting are not taxed on deferred_compensation until the date on which they actually or constructively receive cash or other_benefits under the nqdcp see sec_451 the employer is entitled to a tax deduction for the nonqualified_deferred_compensation payment only when that amount is includible in the employees’ gross_income even if the employer uses the accrual_method of accounting see sec_404 management company petitioners also acknowledge aggressive tax planning in connection with this capital_contribution ie that their dollar_figure capital_contribution to the management company was made for the purpose of increasing their tax bases in the management company and thereby to take full advantage of the net_operating_loss_deduction discussed above on audit respondent determined that petitioners’ date purchase and acquisition from the esop of the stock in the management company occurred for the principal purpose of avoiding or evading taxes by obtaining a loss deduction to which petitioners would not otherwise have been entitled and respondent disallowed under sec_269 the approximate loss deduction of dollar_figure petitioners claimed respondent also determined that petitioners were liable for a sec_6662 accuracy-related_penalty 5when petitioners purchased the management company stock from the esop their tax bases therein equaled their stock purchase_price of dollar_figure see sec_1012 after the dollar_figure capital_contribution to the management company petitioners’ tax bases in their management company stock were approximately equal to the dollar_figure claimed loss deduction that arose from the management company’s payment of the deferred_compensation 6on audit respondent relied alternatively on sec_482 to reallocate the deferred_compensation deduction of dollar_figure to the tax-exempt esop and on sec_382 to limit to dollar_figure the claimed loss deduction respondent has abandoned these alternative theories and now argues solely for the application of sec_269 to disallow petitioners’ dollar_figure claimed loss deduction opinion sec_269 provides that if a taxpayer acquires control of the stock in a corporation and the principal purpose for the acquisition is the evasion or avoidance of income_tax by securing the benefit of a deduction credit or other allowance to which the taxpayer would not otherwise be entitled the commissioner may disallow the deduction credit or other allowance the term allowance refers to anything in the internal revenue laws that has the effect of diminishing tax_liability sec_1_269-1 income_tax regs sec_269 applies only if tax_evasion or avoidance is the principal purpose for the acquisition see 65_tc_162 plains petroleum co v commissioner tcmemo_1999_241 see also sec_1 a income_tax regs in the context of sec_269 principal purpose means that the evasion or avoidance purpose must exceed in importance any other purpose see capri inc v commissioner t c pincite sec_1_269-3 income_tax regs see also 405_f2d_61 ndollar_figure 10th cir aff’g tcmemo_1967_51 in considering what is the principal purpose it is appropriate to aggregate all tax_avoidance purposes and compare them with the aggregate business purposes for the acquisition u s shelter corp v united_states cl_ct citing 411_f2d_231 5th cir to prevail petitioners need prove only that the avoidance or evasion of tax was not the principal purpose for the acquisition see capri inc v commissioner t c pincite the determination of the principal purpose for acquiring control of a corporation is a question of fact that depends upon the intent of those who acquire control s dredging corp v commissioner 54_tc_705 the test we apply is one of subjective intent and the testimony of the taxpayers who acquire control is of particular importance see capri inc v commissioner t c pincite 63_tc_440 the purpose which is relevant under sec_269 is the purpose which existed at the time of the acquisition however facts occurring before and after the acquisition may be considered to the extent they tend to support or negate the proscribed purpose inductotherm indus inc v commissioner tcmemo_1984_281 citing 291_f2d_761 9th cir aff’d without published opinion 770_f2d_1071 3d cir see also house beautiful homes inc v commissioner f 2d pincite i t is only through an analysis of conduct that motivation can be inferred whether the conduct occurs immediately subsequent to the acquisition or some time thereafter it sheds light upon the original intention of the controlling shareholder the commissioner’s determination is presumptively correct and the burden is on the taxpayer to show that tax_avoidance_or_evasion was not the principal purpose of the acquisition see rule a 43_tc_500 respondent acknowledges that because s_corporations are passthrough entities for federal_income_tax purposes and do not keep their own deductions and losses ie s_corporation deductions and losses automatically pass through to the shareholders it is extremely rare that the commissioner would seek to make a sec_269 adjustment in the context of a taxpayer’s acquisition of an s_corporation petitioners go further and contend that sec_269 was never intended to apply to the acquisition of stock in s_corporations that the text of sec_269 is incompatible with its application to the acquisition of s_corporation stock and that the absence of relevant authority or precedence supports the conclusion that as a matter of law sec_269 does not apply to the acquisition of stock in an s_corporation petitioners of course also argue that the principal purpose for their date purchase and acquisition of the stock in the management company was to respond to the requirements of the temporary regulations relating to deferred_compensation and synthetic_equity and to fundamentally alter the management structure of their mcdonald’s restaurant business we agree with petitioners that on the facts before us respondent’s sec_269 adjustment is misplaced petitioners were entitled to arrange their affairs so as to minimize their tax_liability by means which the law permits see 293_us_465 282_f2d_623 10th cir clearly the structure of petitioners’ mcdonald’s restaurant business the operating company the s_corporation management company the esop and the nqdcp in place before date reflected aggressive tax planning respondent obviously does not like that structure but in these consolidated cases respondent has not and does not challenge that structure respondent however argues that in response to the temporary regulations under sec_409 petitioners’ purchase of the stock in the management company termination of the esop payout of the deferred_compensation capital_contribution and claim of the dollar_figure tax loss deduction went too far respondent emphasizes that petitioners’ purchase of the stock in the management company the election to split the management company’s taxable_year the payout of the deferred_compensation and petitioners’ contribution of capital were all integral steps in petitioners’ plan of acquisition of the stock in the management company respondent cites sec_1_269-3 income_tax regs which provides in part the determination of the purpose for which an acquisition was made requires a scrutiny of the entire circumstances in which the transaction or course of conduct occurred in connection with the tax result claimed to arise therefrom on the evidence before us we conclude that in date petitioners had legitimate nontax business reasons for purchasing and acquiring the stock in the management company also the commissioner’s temporary regulations relating to esops and deferred_compensation effectively required petitioners to take some action petitioners paid out the dollar_figure in deferred_compensation and thereby addressed or avoided the adverse tax consequences that would have been triggered under the temporary regulations by petitioners concluded that the existing management structure they had put in place in had become more complicated and costly and less effective than they had anticipated also petitioners regarded the temporary regulations as further complicating the management structure they had put in place the evidence is clear that for those reasons petitioners eliminated the esop ownership of the s_corporation management company acquired the stock therein terminated the nqdcp and reverted to the management structure they had used in earlier years petitioners’ purchase and acquisition of the stock in the management company was a key feature of that management restructuring and did not occur principally for tax_avoidance purposes further the payout of the dollar_figure in deferred_compensation was in direct response to the commissioner’s invitation under the temporary regulations for them and other taxpayers to make such a payout that payout to petitioners and petitioners’ tax treatment thereof as taxable_income in produced the tax loss deduction for the management company and represented a substantive economic event for both the management company and petitioners further petitioners’ split of the management company’s tax_year was appropriate in light of the change in ownership of the management company on date and was clearly authorized under sec_1377 lastly petitioners’ dollar_figure capital_contribution to the management company was a real economic outlay that under the tax law increased petitioners’ tax bases in their stock in the management company see sec_351 sec_358 sec_1012 no evidence indicates and no claim is made by respondent that petitioners’ dollar_figure contribution to the management company was temporary or a sham or anything other than a legitimate contribution of real money to the management company by its shareholders--petitioners herein the fact that the dollar_figure capital_contribution to the management company was made with the purpose and objective in mind of increasing petitioners’ stock bases in the management company in anticipation of the flowthrough of the dollar_figure loss deduction from the management company does not detract from the economic_substance of petitioners’ capital_contribution and respondent does not suggest that petitioners’ tax bases in their stock in the management company should not be increased by the full dollar_figure the above transactions and steps clearly were related and planned as part of an effort to avoid problems created for petitioners by the commissioner’s temporary regulations to restructure the management company and to terminate the esop but they represent valid and real transactions with economic_effect that require our recognition as legitimate business transactions see 72_tc_140 it was not the taxpayer’s acquisition of a corporation that resulted in the tax benefits challenged by the commissioner but a combination of other legitimate actions--namely use of the cash_method_of_accounting and filing of consolidated returns--that gave rise to those challenged tax benefits arwood corp v commissioner tcmemo_1971_2 it must be remembered that sec_269 addresses itself to a situation where the principal purpose of the acquisition is tax_avoidance in the present case only the method selected for effecting the acquisition was motivated to some extent by tax considerations on brief petitioners insightfully state-- by way of illustration only had petitioners not acquired the management company but instead formed a new s_corporation made a capital_contribution of dollar_figure million to the new s_corporation then paid out dollar_figure million salary the tax consequence would have been identical to the result respondent complains of namely petitioners would have received dollar_figure million in taxable salary offset by a dollar_figure million loss in the s_corporation passed through because of the dollar_figure million basis derived from the capital_contribution once petitioners’ tax bases in the management company stock were established or increased to approximately dollar_figure million the loss deduction that flowed through to them from the management company as a result of the management company’s deferred_compensation payout was automatic further petitioners’ claim of the dollar_figure loss deduction on their individual federal_income_tax return caused a reduction in their tax bases in the management company stock and will result in increased tax for petitioners if and when they sell their management company stock we fail to see how petitioners’ aggressive tax planning in establishing the structure for their mcdonald’s restaurant business and in responding to respondent’s temporary regulations under sec_409 taints under sec_269 the date acquisition by petitioners of the management company stock see plains petroleum co v commissioner tcmemo_1999_241 the dollar_figure loss deduction is based upon the real payout of dollar_figure which petitioners reported in income and on petitioners’ tax bases in their management company stock which bases reflected petitioners’ real capital_contribution of dollar_figure having decided the factual issue before us in favor of petitioners we need address neither the legal issue petitioners and respondent raise whether sec_269 ever may be applied to a taxpayer’s acquisition of the stock in an s_corporation nor the penalties determined by respondent for the reasons stated appropriate orders will be issued in docket nos and and decisions will be entered for petitioners in docket nos and
